El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelado solicitó la desestimación de esta apelación.
El abogado del apelante, en contestación a la moción de desestimación, radicó una solicitud pidiendo la suspensión de la vista de dicha moción, y en esa solicitud alegaba como única razón que era un miembro de la Legislatura de Puerto Rico; que la Legislatura estaba actualmente en cesión, e in-vocaba su privilegio o inmunidad como miembro de la Le-gislatura de acuerdo con la ley de marzo 11 de 1915.
La parte pertinente de la ley en cuestión es como sigue:
“Sección 2. — No se arrestará en ningún caso a los miembros de la Legislatura durante un período legislativo, ni durante los quince días que precedan a dicho período legislativo y subsiguientes al mismo, excepto en casos de traición, de delitos graves (felonies), y de altera-ción de la paz pública; ni a ningún miembro durante el mismo lapso de tiempo se le citará para que comparezca como testigo ante ningún tribunal, excepto con el consentimiento de la Cámara de la Asamblea *436Legislativa de que sea miembro. Si en algún asunto, acción o proce-dimiento estuviere interesado un miembro de la Asamblea Legislativa de Puerto Rico, bien como parte, ya como testigo necesario o como uno de no más de dos abogados de una de las partes, tales asuntos, acciones o procedimientos no podrán ser señalados para vista, discu-sión o juicio, mientras dure aquel período o sesión legislativa, ni dentro de los veinte días anteriores o posteriores a dicho período legis-lativo, siendo nulo todo señalamiento hecho en contravención de esta disposición, a menos que haya mediado el consentimiento expreso del miembro de la asamblea. En todo caso, será deber del tribunal ante el cual estuviere pendiente el asunto o procedimiento, suspender inme-diatamente la vista o discusión señalada, a petición de la persona con derecho a este privilegio.”
Como la cuestión de la constitucionalidad de la ley no había sido discutida, la corte señaló día para oir a las partes sobre este punto y en el fondo. El apelado radicó un ale-gato. El apelante, o más bien su abogado, no radicó alegato alguno. El apelado en su alegato sostiene que esta ley es contraria a la enmienda catorce de la Constitución de los Es-tados Unidos o a aquella parte de la misma que sea de apli-cación, la cual es como sigue:
“Todos los que nazcan o se naturalicen en los Estados Unidos o que estén sujetos a su jurisdicción, son ciudadanos de los Estados Unidos y del Estado donde residen. Ningún Estado podrá hacer ni poner en vigor ley alguna que desvirtúe los privilegios o inmunidades de los ciudadanos de los Estados Unidos; tampoco podrán los Es-tados privar a nadie de la vida, libertad o propiedad sin haber me-diado los procedimientos legales; ni podrán negar a nadie dentro de su jurisdicción, la igualdad de protección ante la ley.”
Para desarrollar su teoría el apelado dice entre- otras co-sas que esta ley debiera ser declarada anticonstitucional por ser contraria a la razón, arbitraria e injusta, y no uniforme en su aplicación. El apelado dice además que algunos de los abogados que pertenecen a la Legislatura solicitan señala-mientos de sus asuntos, que comparecen en corte mientras la Legislatura está en plena sesión cuando su interés pecuniario *437o la conveniencia de sn bufete les impulsa a hacerlo así, pero que algunos de esos mismos abogados no vacilan en hacer uso de su privilegio como miembros de la Legislatura para cansar a la parte contraria y someter al dicho adversario a indebidas demoras y molestias.
Más especialmente, el apelado supone casos donde según él las suspensiones privarían de su propiedad, sin el debido procedimiento de ley, a las personas sometidas a esta invo-cación del privilegio legislativo. Nos pide que supongamos el caso de un niño indefinidamente privado de sn sosteni-miento por más de cuatro meses. También supone el caso de un padre imposibilitado de obtener la custodia de su hijo menor. Asimismo llama la atención a los procedimientos de desahucio. A estos ejemplos pudieran agregarse otros asun-tos como injunctions y sindicaturas y otros procedimientos especiales, como las solicitudes de administración de los bie-nes de difuntos.
En manera alguna estamos convencidos que el apelado pueda no tener razón al decir que esta ley en su aplicación podría privar a una persona de su propiedad sin el debido procedimiento de ley. Derechos de propiedad pudieran ser directamente afectados y nada importa que en el caso ante nosotros tal consecuencia no pueda surgir. Al discutir la constitucionalidad de esta ley debe recordarse que “la cues-tión ha de ser determinada no por lo que se haya hecho en algún caso concreto sino por lo que pueda hacerse al amparo y en virtud de esta-facultad.” Colón v. Lisk, 153 N. Y. 194, y casos allí citados.
Tratando este invocado privilegio o inmunidad como un derecho a una suspensión, generalmente sería la negativa de tal derecho de suspensión la que más adecuada y directamente cabría dentro de la enmienda catorce de la Constitución de los Estados Unidos. Sin embargo, existiendo una suspen-sión forzosa por razón de un privilegio legislativo, entonces en casos de desahucio, injunctions, sindicaturas u otros casos *438que pudieran imaginarse, este supuesto derecho de su ad-versario a una suspensión podría tender y en muchos casos probablemente tendería a privar a uno de su propiedad, si no absolutamente al menos por algún tiempo. Ahora bien, dado lo somero de este examen de la cuestión y en ausencia de una amplia discusión por las partes, preferimos basar nuestra opinión en un fundamento algo diferente.
El privilegio alegado no puede sostenerse. De esta con-clusión estamos seguros, aunque quizás no lo estemos tanto de parte del razonamiento por el cual se llega a esa con-clusión.
La distribución de los poderes y funciones gubernamen-tales se discute en 12 Corpus Juris 802, en la siguiente forma:
“(See. 234. )■ — El Gobierno Constitucional en los Estados Unidos se distingue por el cuidado que se ha ejercitado al asignar las fun-ciones legislativas, ejecutivas y judiciales a distintos departamentos, <y al prohibir cualquier intrusión de un departamento en otro en el ejercicio de la autoridad así delegada. Esta teoría de la tripartita división y separación de los poderes del Gobierno fué apuntada por Aristóteles y discutida por Locke. Montesquieu la declaró esencial a la libertad civil, y fué por medio de su célebre obra que la teoría vino a ser familiar para y aceptada por los hombres que redactaron constituciones de los primeros Estados americanos y la constitución federal de 1787. La separación de los poderes estaba considerada por Montesquieu, Blackstone y por los autores Americanos de consti-tuciones en el siglo dieciocho, como una de las principales y más notables características de la Constitución Inglesa. De hecho no existía tal separación de las funciones legislativas y ejecutivas bajo la Cons-titución Inglesa, y fué en las constituciones escritas de los nuevos estados Americanos donde primeramente fué aplicada de una manera práctica. En Virginia, donde bajo el sistema colonial los jueces tenían asiento en la Legislatura, la declaración de derechos adoptada en 1776 que marcó la transición de provincia a Estado (commonwealth), disponía ‘que los poderes legislativo y ejecutivo del Estado deberán ser separados y distintos del judicial.’ La cláusula distri-butiva así originada fué incluida en otras constituciones primitivas, y de tiempo en tiempo fué adoptada por los nuevos estados. De modo que, excepto en algunos casos, todas las constituciones de los Estados *439Americanos contienen una disposición para la división de los poderes gubernamentales en legislativos, ejecutivo y judicial. Muchas de ellas disponen también que ningún departamento podrá ejercitar poderes pertenecientes a otro, mientras otras disponen que una persona perteneciente a uno de los tres departamentos no podrá ejercitar poder alguno correspondiente a cualquiera de los otros departamentos excepto en los casos expresamente previstos y permitidos por la cons-titución. Bajo tales disposiciones, cada departamento debe ejercer todos sus poderes siempre que la necesidad pública lo exija, y abste-nerse de ejercitar ningún poder que no le corresponda.
“See. 235. — Pero aunque esta es la teoría del Gobierno Constitu-cional Americano, ha dejado de ser un canon aceptado en la ciencia política. Nunca ha sido enteramente cierta en la práctica. Las cor-tes reconocen que la separación de los poderes dista mucho de ser completa, y que la línea divisoria entre ellos es a menudo indefinida. Cada uno de los tres departamentos ejercita normalmente poderes que no están estrictamente dentro de su competencia. Así el ejecu-tivo, por medio del veto, participa del poder legislativo, y al resolver reclamaciones, del poder judicial. La Legislatura puede ser autori-zada para ejercitar el poder de nombramientos, y al resolver reclama-ciones, y, en algunos Estados, al conceder divorcios, actúa judicial-mente. Las cortes, también legislan no sólo mediante decisiones que modifican la ley existente sino haciendo reglas, que a menudo tienen casi tanta fuerza, como un estatuto, y no excepeionalmente son inves-tidas con el poder de hacer nombramientos.”
En la edición de febrero, 1921 de Harvard Law Review, hay un artículo en la página 424 titulado “¿Hasta dónde Pueden las Legislaturas Regular los Procedimientos antes las Cortes?” Una cita de este artículo es a propósito para el fin que perseguimos. Después de indicar que los conflic-tos eran raros debido a la deferencia de las cortes, el escritor dice lo siguiente:
“Resulta evidente de estos casos que, dentro de nuestro sistema de doble regulación del procedimiento, la reglamentación judicial no es co-extensiva con la legislativa. Cualquier otro resultado sería con-trario al molde de nuestras' constituciones y a la separación de po-deres. Decir, como indica el Juez Field, que la reglamentación legis-lativa del procedimiento judicial depende para su efectividad de la *440acquieseeneia de las cortes sería desmentir los beebos históricos. Igualmente vulnerable es el dicho de que las cortes pueden regular su procedimiento sólo con permiso de las Legislaturas. Las órbitas de la reglamentación legislativa y judicial de los procedimientos son distintas y deben ser determinadas en primer lugar por criterios históricos. Claramente las cortes pueden ignorar cualquier interven-ción legislativa en lo que ellas habitualmente han regulado desde los tiempos primitivos. En esa categoría están incluidos tales asuntos como la admisión al ejercicio de la abogacía, la suspensión en dicho ejercicio, y los detalles de procedimientos, siendo un ejemplo de este último el caso principal. (Houston v. Williams, 13 Cal. 24; 73 Am. Dec. 585.) Lógicamente, pues, la Legislatura debiera tener derecho a regular aquellas cuestiones de procedimiento que ella habitualmente regula. Pero la doctrina de separación de los poderes impone res-tricciones sobre este derecho legislativo. El departamento judicial es un departamento coordinado independiente. Consiguientemente, la Legislatura se extralimitaría de su órbita si hubiese de hacer alguna disposición que disminuyese el poder general de las cortes para admi-nistrar justicia o que sustancialmente obstaculizare las funciones de la corte. La reglamentación del poder de las cortes sobre los desaca-tos sería un ejemplo de primera clase. La limitación por la Legis-latura del tiempo concedido a los abogados para informar podría bien considerarse como un ejemplo de la segunda.”
Las dificultades suben de punto por el hecho de que las Leyes Orgánicas de Puerto Rico siempre han dado a la Legis-latura la facultad de regular las cuestiones de jurisdicción y procedimiento. Las legislaturas pueden fijar los términos de sesiones de las cortes, pero no pueden completamente suspender sus sesiones. Por ejemplo, si la Legislatura hubiere de exigir que todas las cortes suspendieran sus sesiones y no celebraran ninguna durante 130 días o más (el efecto del privilegio aquí invocado), podría dudarse si esto constituye un ejercicio razonable del poder de la Legislatura sobre los procedimientos de las cortes, especialmente si fuera la in-tención cerrar las cortes e impedir las solicitudes de remedios extraordinarios. Aún en vacaciones, las cortes pueden con-ceder ciertos remedios extraordinarios.
Bastantes cortes han determinado la cuestión del poder *441legislativo sobre los procedimientos judiciales y otros asun-tos análogos mediante la prueba de razonabilidad. La Le-gislatura podrá quizás, basta cierto punto, regular la admi-sión al ejercicio de la abogacía, podrá limitar la facultad de castigar por desacato y bacer otras cosas semejantes, y bemos respetado sus leyes en este sentido, pero las cortes ban de tener el gobierno de'los casos pendientes ante ellas durante los términos de sesiones. Esta es una cuestión de poder judicial que ha sido conferida, por las Leyes Orgánicas pa-sadas y presentes, a la Corte Suprema y demás cortes in-feriores.
En New York bubo un caso con algunos elementos de ana-logía, a saber, Riglander v. Star Company, 98 App. Div. 101. La ley en cuestión exigía que cierto caso fuera señalado para y visto en determinado día, teniendo ya esa clase de caso cierta preferencia de acuerdo con las leyes. La corte dijo:
“Uno de los poderes que siempre ha sido reconocido como in-herente en las cortes, las cuales están protegidas en su existencia, sus poderes y su jurisdicción por disposiciones constitucionales, ha sido el derecho a gobernar el orden de sus asuntos y. a ponerlo en práctica de tal manera que los derechos de todos los litigantes ante ellas estén garantizados. Este poder ha sido reconocido como judicial por su naturaleza y como un aditamento necesario a toda corte organizada para hacer cumplir obligaciones y reparar daños.”
Esa decisión en parte giraba sobre el becbo de que sería injusto obligar a una parte siempre a ir a juicio en deter-minado día, pero es igualmente injusto decir que el caso de un hombre puede ser siempre pospuesto en cierta época al arbitrio de otro.
Como se dice en 13'Corpus Juris 126, “las suspensiones de casos no son favorecidas por las cortes, y de concederse, los fundamentos alegados, deben ser tales, que la corte pueda claramente ver que una suspensión del caso habrá de resultar en bien de la justicia.”
“Bajo nuestro sistema de gobierno las’cortes no pueden *442legalmente intervenir en la sustancia del poder y discreción legislativas conferidas a la Legislatura por la Constitución. Ni puede la Legislatura legalmente intervenir en la sustancia del poder y discreción judiciales conferidos a las cortes por la Constitución. La Legislatura puede legalmente prescribir reglas de procedimiento que ban de ser observadas por las cortes; pero la Legislatura no tiene poder alguno bajo la Constitución para regular la discreción judicial con que están investidas las cortes.”
Ruff v. Georgia S. & F. Ry. Co., 64 So. 785, donde la con-cesión o denegación de una moción de nuevo juicio, distin-guida de una mera cuestión de procedimiento, se resolvió ser discrecional en las cortes.
Yéase también Chicago B. & Q. Ry. Co. v. Gildersleeve, 118 S. W. 86, al efecto de que las cortes no puedan ser des-pojadas de su poder para castigar por desacato.
Kilbourn v. Thompson, 103 U. S. 168, fué un caso donde la Corte Suprema de los Estados Unidos dijo que el Congreso se había excedido de su poder para castigar por desacato, mostrando que hay ciertos campos que la Legislatura no tiene derecho a invadir.
El caso de Bridgeport Public Library, Etc., v. Burroughs Home et al., 82 Atl. 582, con los casos citados allí, es tam-bién interesante como indicativo de que la Legislatura no puede generalmente determinar derechos controvertidos aún cuando tal poder ha sido alguna vez reclamado por la Legis-latura. La teoría de la división de los poderes del gobierno lo impedía.
La prueba histórica sólo sirve de guía puesto que el pro-cedimiento de las cortes ha sido regulado y sus poderes limi-tados desde la organización de prácticamente todas las sobe-ranías en los Estados Unidos, y asimismo las cortes han re-clamado como poderes exclusivos ciertos poderes de que en un tiempo las legislaturas participaban .concurrentemeiite. Esta concurrencia aún subsiste en muchos campos. Grane *443v. Meginnis, 19 A. D. 237, fué un caso en que la Legislatura concedió un divorcio.
Hemos dicho que el debido procedimiento de ley no es la base de esta opinión, pero debe siempre representar un papel aquí. McGehes, “Debido'Trocedimiento de Ley,” pá-gina 68. Si una ley determinada constituye o no una invasión del poder judicial puede depender de si su acatamiento produ-ciría el efecto de que las cortes actuaran arbitraria o injus-tamente o dieran a un ciudadano preferencia sobre otro al enjuiciar los casos sin haber nada en la naturaleza de los 'pleitos mismos que justificara tal preferencia.
Los abogados que se sientan en la Legislatura son tam-bién funcionarios de esta corte. Ellos tienen un doble deber. En la mayoría de los casos un abogado que también fuera miembro de la Legislatura podría-discrecionalmente obtener una suspensión legítimamente pedida, y no recordamos nin-gún caso en que se le haya negado.
Una suspensión como la pedida nunca puede ser una cues-tión de derecho, pues el abogado debe tanta fidelidad a la corte como a la Legislatura. De modo que, la cuestión de si un caso debe o no ser suspendido no puede determinarse sobre el privilegio de los. legisladores, pues esto produciría desigualdades e invadiría un campo que es puramente judicial. Aquella parte de la Ley No. 34 de marzo 11 de 1915 que establece este privilegio como exclusivo es anticonstitu-cional y nula por ser contraria al poder judicial.
En vista de la anterior conclusión resolveremos la moción de desestimación de apelación.
Se dictó sentencia en noviembre 23, 1920, e interpuso ape-lación en diciembre 23, 1920, habiéndose presentado la soli-citud de prórroga para radicar una exposición del caso en enero 11, 1920, que fué concedida. La corte de distrito no tenía facultad para prorrogar el término en esa fecha, siendo nula la orden prorrogando, el término. Código de Enjuicia-miento Civil, artículo 299 como fué enmendado. Belaval v. *444Córdova, 21 D. P. R. 538; Guardian Assurance Company v. López Acosta, 24 D. P. R. 641; Ex parte Delis et al. v. Franco, 21 D. P. R. 526, y Criado v. Rivera, 25 D. P. R. 234.
Con respecto a la moción de desestimación por tanto, es evidente que debe ser declarada con lngar.

Sin lugar la moción pidiendo suspensión de la vista y desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.